PER CURIAM:
Jerry L. Frierson appeals the district court’s order denying his “Motion to Correct Plain Error” in his criminal judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See United States v. Frierson, No. CR-03-631 (D.S.C. filed Oct. 21, 2005; entered Oct. 24, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED